Citation Nr: 0607592	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-16 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Polseno, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to July 
1946. He appeals a rating decision of October 2002 denying 
his claims for service connection.


FINDING OF FACT

The veteran's claimed bilateral hearing loss is not related 
to an injury or event during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met. 
38 U.S.C.A. §§ 1110, 5107(b) (2005); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his currently diagnosed hearing 
loss was caused by noise exposure in service.  To establish 
service connection, the record must contain (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§1110; 38 C.F.R. §3.303(a).  See also Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The first requirement for service connection has been met in 
this case.  The veteran's hearing loss was first documented 
by a private physician in May 2001 and was confirmed during a 
VA examination in November 2001.
The second element for service connection requires a showing 
of medical evidence, or in certain circumstances, lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease.  Here, the veteran's service medical 
records are not available, and thus "the Board has a 
heightened duty to consider applicability of the benefit of 
the doubt rule, to assist the claimant in developing the 
claim, and to explain its decision . . .". Cromer v. 
Nicholson, 19 Vet. App. 215 (2005).  The veteran's lack of 
service records is not the reason for denial of his claim for 
hearing loss.  The veteran indicated to the VA examiner in 
December 2003 that he had had hearing trouble since his 
discharge from service.  

The evidence in favor of the veteran's claim for hearing loss 
consists of several lay statements and one somewhat equivocal 
private medical opinion. The veteran states that he has had 
hearing problems ever since he was in service, and he has 
described service conditions consistent with acoustic trauma. 
There is no evidence of subsequent work conditions that could 
have caused hearing loss. His brother states that the veteran 
had no hearing problem before service. His wife states that 
the veteran has been hard of hearing ever since she met him 
in 1952. Finally, after his initial hearing evaluation in May 
2001, Dr. Dennis Earl opined that "it is likely that the 
noise history that [the veteran] expresses played some role 
in his hearing loss."  

Even if it were concede that the veteran has had problems 
with his hearing since service, the third element of service 
connection which involves medical causation must be 
established. There " must be . . . medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury." Hickson v. West, 12 Vet.App. 
247, 253 (1999) (emphasis added). The veteran and his family 
members, as laypeople without medical training, are not 
competent to offer medical opinions. Furthermore, Dr. Earl's 
initial evaluation was equivocal on the issue of service 
connection. Though he thought it likely that service played 
some role, he provides no reason for this conclusion.  He 
also noted that the veteran's "pattern of hearing loss is 
not one which is classic for noise exposure."  

The evidence against the veteran's claim consists of one 
unfavorable opinion from a VA medical examiner in December 
2003. The Board may value one medical opinion over another if 
it provides adequate reasons for doing so. See, e.g., Owens 
v. Brown, 7 Vet. App. 429, 433 (1995). The VA examiner, upon 
full consideration of all available records, stated that the 
test results "indicate a classic sensorineural hearing 
loss" which was "not congruent with a noise induced hearing 
loss." The physician concluded that "the etiology of the 
veteran's hearing loss is not related to his military noise 
exposure." Where Dr. Earl's opinion is speculative, the VA 
examiner's opinion is conclusive. Because the VA opinion was 
more confident and based upon more evidence than Dr. Earl's 
opinion, it is entitled to greater weight. 

The VA has a duty to notify claimants of evidence required to 
substantiate their claims and a duty to assist claimants in 
obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (2005). 
With regard to the claim of hearing loss, the VA has 
fulfilled these duties, including transmittal of an 
appropriate notice nine months prior to initial rejection of 
the veteran's claim. The additional evidence produced since 
that time is not adequate to support a claim of hearing loss.

Because of the strong medical evidence against service 
connection, the evidence as a whole cannot be considered in 
equipoise as to the veteran's claim of hearing loss. 
Therefore, the benefit-of-the-doubt rule does not apply to 
that claim. The veteran's hearing loss was not caused by 
exposure to noise during military service.


ORDER

Service connection for hearing loss is DENIED.


REMAND

The veteran's original Application for Compensation of 
November 2001 also claims "ringing in ears," which was 
again reported to the VA medical examiner in December of 
2003. Though this claim appears inconsistently throughout the 
record (Dr. Earl, for example, made no mention of it), it is 
clearly an issue in this case.

The VA has not fulfilled its duty to assist the veteran in 
developing his claim of service connection for tinnitus. The 
RO should have requested an opinion from the VA medical 
examiner regarding the origin of the veteran's tinnitus, but 
did not. Though the veteran notified the VA examiner of his 
tinnitus, that examiner provided no opinion about its origin. 
Given the Board's heightened duty to assist the claimant in 
developing his claim where his service records are not 
available, the RO should still obtain an opinion on this 
specific issue. 

Service connection for tinnitus is therefore REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C., for the following actions:
 
1. Provide to the veteran another VA 
medical examination and obtain a medical 
opinion as to whether he currently has 
tinnitus that is at least as likely as 
not (a probability of 50 percent or 
greater) etiologically related to an in-
service disease or injury. The claims 
file and a copy of this remand should be 
reviewed by the examiner.

2. After undertaking any additional 
development deemed appropriate in 
addition to that requested above, re-
adjudicate the issue of service 
connection for tinnitus. If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement 
of the case and be given the opportunity 
to respond.

Finally, if necessary, the case should be returned to the 
Board. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO. VA will notify the appellant if further 
action is required on his part.

All claims that are remanded by the Board of Veterans' 
Appeals for additional development must be handled in an 
expeditious manner. See 38 U.S.C. § 5109B (2005).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


